Citation Nr: 1815644	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  15-22 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a right thumb disorder.

2. Entitlement to service connection for a bilateral knee disorder.

3. Entitlement to service connection for a bilateral ankle disorder.

4. Entitlement to service connection for a low back disorder.

5. Entitlement to service connection for lung cancer.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran had active service from September 1954 to April 1958, with additional service in the Texas Army National Guard from May 1977 to May 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a right thumb disorder, a bilateral knee disorder, a bilateral ankle disorder, a low back disorder, and lung cancer.

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Initially, the Board notes that the Veteran's service treatment records are unavailable, having been destroyed in the fire at the National Personnel Records Center (NPRC) in 1973. See February 2013 Memorandum. The Board recognizes that in such cases where service records are missing, there is a heightened obligation to assist the Veteran in the development of his case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases in which records are presumed to have been, or in actuality were, lost or destroyed while the file was in the possession of the government.

Here, the Veteran asserts that he was a paratrooper during service, and as a result of numerous jumps, he now suffers from a bilateral knee disorder, a bilateral ankle disorder, and a low back disorder. The Veteran also asserts that during a jump, he was pulled by his parachute and dislocated his right thumb. See April 2011 statement. Finally, the Veteran asserts his post-service lung cancer was first evident during service while in Korea in 1958. See February 2012 statement.

To date, the Veteran has not yet been afforded VA examinations for any of his claimed disorders. On remand, the Veteran should be afforded VA examinations and medical opinions should be obtained.

Additionally, the Board notes that the Veteran indicated that he sought treatment at St. Joseph's Hospital in Houston, Texas, during service. Although the RO requested the Veteran complete a VA Form 21-4142, the Veteran failed to respond. See September 2014 letter. The Veteran is reminded that he is expected to provide the necessary information to obtain these records. VA has a duty to assist the Veteran in obtaining information, and the Veteran has a duty on his part to cooperate with VA in developing a claim. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"). VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role. Turk v. Peake, 21 Vet. App. 565, 568 (2008). On remand, the Veteran should be given an additional opportunity to complete a VA Form 21-4142 for St. Joseph's Hospital and an attempt must be made to obtain these records.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his claimed disabilities and to provide authorizations for VA to obtain records of any such private treatment, to include St. Joseph's Hospital in Houston, Texas. 

The Veteran is hereby notified that it is his responsibility to complete the VA Form 21-4142 and to cooperate in the development of his case.

The AOJ should obtain for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already of record) from the providers identified. If any records sought are unavailable, the reason for their unavailability must be noted in the record. If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private records are received.

2. After instruction (1) is completed, the AOJ should arrange for a VA examination for the Veteran's claimed right thumb disorder. The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed. Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of his right thumb disorder, please answer the following:

a) Please identify (by diagnosis) each right thumb disorder.

b) Please identify the likely cause for each right thumb disorder diagnosed. Specifically, is it at least as likely as not (i.e., a 50 percent or greater probability) that any such right thumb disorder is causally or etiologically related to the Veteran's military service?

*The examiner is asked to specifically consider the Veteran's account of having suffered a dislocated right thumb during service after becoming tangled in his parachute and to comment on whether the pathology of any right thumb disorder that the Veteran now has is consistent with the description of the type of injury that the Veteran purports to have suffered in service.

*The examiner is hereby notified that there are no service treatment records available for review and the Veteran's statements regarding his injury during service are deemed credible, despite the lack of supporting treatment records.

*If it is not possible to provide the requested opinion without resort to speculation, the examiner should explain why that is so.

*If a right thumb disorder shown is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

A detailed explanation (rationale) is requested for all opinions provided, citing supporting clinical data and/or medical literature, as appropriate. By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.

3. After instruction (1) is completed, the AOJ should arrange for a VA examination for the Veteran's claimed bilateral knee disorder. The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of his bilateral knee disorder, please answer the following:

a) Please identify (by diagnosis) each knee disorder.

b) Please identify the likely cause for each knee disorder diagnosed. Specifically, is it at least as likely as not (i.e., a 50 percent or greater probability) that any such knee disorder is causally or etiologically due to the Veteran's military service, to include paratrooper jumps?

*The examiner is asked to specifically consider the Veteran's account that his numerous jumps as a paratrooper have caused his current bilateral knee disorder and to comment on whether the pathology of any knee disorder that the Veteran now has is consistent with the Veteran's physical activities during service.

*The examiner is hereby notified that there are no service treatment records available for review and the Veteran's statements regarding his time during service are deemed credible, despite the lack of supporting treatment records.

*If it is not possible to provide the requested opinion without resort to speculation, the examiner should explain why that is so.

*If a knee disorder shown is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

A detailed explanation (rationale) is requested for all opinions provided, citing supporting clinical data and/or medical literature, as appropriate. By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.

4. After instruction (1) is completed, the AOJ should arrange for a VA examination for the Veteran's claimed bilateral ankle disorder. The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed. Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of his bilateral ankle disorder, please answer the following:

a) Please identify (by diagnosis) each ankle disorder.

b) Please identify the likely cause for each ankle disorder diagnosed. Specifically, is it at least as likely as not (i.e., a 50 percent or greater probability) that any such ankle disorder is causally or etiologically due to the Veteran's military service, to include paratrooper jumps?

*The examiner is asked to specifically consider the Veteran's account that his numerous jumps as a paratrooper have caused his current bilateral ankle disorder and to comment on whether the pathology of any ankle disorder that the Veteran now has is consistent with the Veteran's physical activities during service.

*The examiner is hereby notified that there are no service treatment records available for review and the Veteran's statements regarding his time during service are deemed credible, despite the lack of supporting treatment records.

*If it is not possible to provide the requested opinion without resort to speculation, the examiner should explain why that is so.

*If an ankle disorder shown is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

A detailed explanation (rationale) is requested for all opinions provided, citing supporting clinical data and/or medical literature, as appropriate. By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.

5. After instruction (1) is completed, the AOJ should arrange for a VA examination for the Veteran's claimed low back disorder. The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed. Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of his low back disorder, please answer the following:

a) Please identify (by diagnosis) each low back disorder.

b) Please identify the likely cause for each low back disorder diagnosed. Specifically, is it at least as likely as not (i.e., a 50 percent or greater probability) that any such low back disorder is causally or etiologically due to the Veteran's military service, to include paratrooper jumps?

*The examiner is asked to specifically consider the Veteran's account that his numerous jumps as a paratrooper have caused his current low back disorder and to comment on whether the pathology of any low back disorder that the Veteran now has is consistent with the Veteran's physical activities during service.

*The examiner is hereby notified that there are no service treatment records available for review and the Veteran's statements regarding his time during service are deemed credible, despite the lack of supporting treatment records.

*If it is not possible to provide the requested opinion without resort to speculation, the examiner should explain why that is so.

*If a low back disorder shown is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

A detailed explanation (rationale) is requested for all opinions provided, citing supporting clinical data and/or medical literature, as appropriate. By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.

6. After instruction (1) is completed, the AOJ should arrange for a VA examination for the Veteran's lung cancer. The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of his lung cancer, please answer the following:

a) Please identify the likely cause for the Veteran's lung cancer. Specifically, is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's lung cancer is causally or etiologically due to the Veteran's military service?

*The examiner is asked to specifically consider the Veteran's account that his lung cancer was first evident during service while in Korea in 1958 and to comment on whether the pathology of the Veteran's lung cancer was consistent with the Veteran's assertions.

*The examiner is hereby notified that there are no service treatment records available for review and the Veteran's statements regarding his time during service are deemed credible, despite the lack of supporting treatment records.

*If it is not possible to provide the requested opinion without resort to speculation, the examiner should explain why that is so.

*If the Veteran's lung cancer is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

A detailed explanation (rationale) is requested for all opinions provided, citing supporting clinical data and/or medical literature, as appropriate. 

By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.

7. Then, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the claims. 

If the benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond. 

The case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




